Citation Nr: 1018009	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 
1967, including service in the Republic of Vietnam from April 
1966 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

In February 2010, the Veteran testified during a video 
conference Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

FINDINGS OF FACT

1.  The combined rating for the Veteran's service-connected 
posttraumatic stress disorder (PTSD), diabetes, and tinnitus 
disabilities is 80 percent.

2.  The Veteran's service-connected disabilities, coupled 
with his educational background and work experience, render 
him unable to secure or follow a substantially gainful 
occupation.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is 
awarding the Veteran a full grant of the benefits being 
sought on appeal, any errors VA made with respect to VCAA 
notice is considered non-prejudicial.

TDIU - Laws and Regulations

Total disability means that there is present any impairment 
of mind or body sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation 
is "employment at which non-disabled individuals earn their 
livelihood with earnings comparable to the particular 
occupation in the community where the Veteran resides" or 
"an occupation that provides an annual income that exceeds 
the poverty threshold for one person, irrespective of the 
number of hours or days that the Veteran actually works and 
without regard to the Veteran's earned annual income."  See 
VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d. and 
Faust v. West, 13 Vet. App. 342, 356 (2000), respectively.  A 
Veteran is determined unable to engage in a substantially 
gainful occupation when jobs are not realistically within his 
physical and mental capabilities.  Moore v. Derwinski, 1 Vet. 
App. 356, 359 (1991) (citing Timmerman v. Weinberger, 510 
F.2d 439, 442 (8th Cir. 1975)).  In making this 
determination, consideration may be given to factors such as 
the Veteran's level of education, special training, and 
previous work experience, but not to age or impairment caused 
by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Two different means exist to determine whether a Veteran is 
totally disabled.  The Schedule for Rating Disabilities 
provides for a finding of total disability to be made on an 
objective basis.  A Veteran is considered totally disabled if 
his service-connected disability is, or combination of 
service-connected disabilities are, rated at 100 percent.  38 
C.F.R. § 3.340(a)(2).  Even if the Veteran is less than 100 
percent disabled, he still will be considered totally 
disabled if he satisfies two requirements.  38 C.F.R. 
§ 4.16(a).  First, the Veteran must meet a minimum percent 
rating.  If he has one service-connected disability, it must 
be rated at 60 percent or more.  If he has two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be 70 percent 
or more.  Second, the Veteran must be found to be unable to 
secure and follow a substantially gainful occupation as a 
result of his service-connected disability or disabilities.  
Id.

Where a Veteran fails to meet these objective criteria, he 
may be found totally disabled on a subjective basis.  To 
qualify, the Veteran must show only that he is unable to 
secure and follow substantially gainful employment as a 
result of his service-connected disability or disabilities.  
38 C.F.R. § 4.16(b).  This determination is based on extra-
schedular factors such as the Veteran's service-connected 
disability or disabilities, employment history, and 
educational and vocational background.  Id.

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran seeks a TDIU due to his service-connected 
disabilities.  He contends that he is unemployable due to his 
PTSD.  In his Notice of Disagreement, the Veteran asserted 
that he was even unable to work part-time because of his 
PTSD.

In this case, the Veteran is service-connected for several 
disabilities.  His PTSD is rated 70 percent disabling.  His 
diabetes mellitus, type II, is rated 20 percent.  His 
bilateral tinnitus is rated 10 percent disabling.  The 
Veteran's current combined rating for these service-connected 
disabilities is 80 percent.  Thus, he clearly meets the 
minimum percent rating requirement of 38 C.F.R. § 4.16(a).

The remaining question before the Board is whether the 
Veteran is unable to secure and follow substantially gainful 
employment by reason of his service-connected disabilities.  
A review of the record reveals that the Veteran has a high 
school education.  He was employed for 37 years at Mead Paper 
and, at the time he left in 1999, was a supervisor in the 
maintenance department.  Then from February 2004 to January 
2007, the Veteran was employed in motorcycle sales at Smith 
Brothers Harley Davidson.  It was estimated that he lost six 
weeks from work due to illness.  His resignation was based on 
his PTSD disability.  The Veteran has not sought employment 
or worked since he stopped being a motorcycle salesman in 
early 2007.  A signed statement from Smith Brothers noted 
that the Veteran had worked two years in sales until February 
2007 when he retired because of a disability.  The disability 
was not disclosed, but the form indicated that the Veteran 
had lost 30 days from work during his last year of employment 
due to his disability.  

The Veteran was granted disability benefits from the Social 
Security Administration (SSA), beginning in January 2007, for 
anxiety-related disorders and back disorders.  A vocational 
assessment included in the SSA file indicated that the 
Veteran's mental impairment was of such severity that it 
precluded his ability to carry out the basic requirements of 
unskilled work.  A psychological evaluation done at the 
request of a state disability office and found in the SSA 
records diagnosed the Veteran with PTSD and a depressive 
disorder not otherwise specified.  The examiner found 
moderate impairment in the Veteran's overall adaptation.  
This report noted that the Veteran graduated from high school 
in 1962 and had some technical and vocational school training 
in mechanical work and welding.  It is not clear whether the 
technical training was part of a high school course or 
occurred after graduation from high school.  It was noted 
that the Veteran had not worked since he left Smith Brothers 
where he had difficulty dealing with people that he worked 
with as well as the public.  The Veteran was quoted as 
explaining that things "just got on my nerves."  

VA medical records from 2006 to 2009 show the Veteran's 
treatment for PTSD and for his physical conditions.  The 
Board notes that during this time period Global Assessment of 
Functioning (GAF) scores assigned to the Veteran's PTSD and 
mental condition ranged between 40 and 50.  

Reports of psychiatric examination and treatment frequently 
include a GAF score. According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 31 to 40 indicates some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  A GAF score of 41 to 50 indicates serious 
symptoms or any serious difficulty in social, occupational, 
or school functioning.  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, American Psychiatric Association (DSM-IV).

The Veteran underwent a VA examination in October 2006 and 
was diagnosed with chronic PTSD.  It was noted that he was 
unable to attend PTSD group therapy because of his social 
anxiety, but was working as a salesman at a motorcycle 
dealership.  He was in receipt of at least four prescriptions 
to control his symptoms.  

In a psychiatry administrative note dated in January 2007 by 
M.K., M.D., a VA physician at the Mountain Home, Tennessee 
VAMC, it was noted that the Veteran suffered from significant 
PTSD symptoms and that his social functioning was severely 
impaired.  Dr. M.K. noted that the Veteran had been capable 
of functioning to some degree with his employer out of basic 
financial necessity, but then suffered further anxiety as a 
result.  He often had job related difficulties given his 
irritability and social impairment and poor concentration.  
She opined that additional stressors from his employment 
exacerbated his symptoms and noted no long-term improvements 
with treatment.  She thought his prognosis was poor and that 
he was not currently stable on his medication regime.  Dr. 
M.K.'s professional opinion was that the Veteran was totally 
and permanently disabled and unemployable as a result of his 
PTSD.  It was recommended to the Veteran that he seek 
unemployment from a medical standpoint.  

The record contains a form completed later in January 2007 by 
Dr. M.K.  In it, she disclosed that she first saw the Veteran 
for his PTSD in March 2006 and since then saw him every two 
to three months.  She reported that his prognosis was 
guarded, that she found him totally and permanently disabled, 
and that she did not anticipate the Veteran would be able to 
return to normal duties at his job.  

The Veteran underwent a VA examination for diabetes in June 
2007.  It was noted that he had worked at Mead Paper for 37 
years, then at Smith Brothers Harley Davidson, before 
retiring because of PTSD.  Besides diabetes mellitus, type 
II, first diagnosed in 2006, other medical disorders noted 
during the examination included: cervical and lumbar 
spondylosis, gastritis, hyperlipidemia, bilateral tinea 
pedis, bilateral onychomycoses, essential hypertension, 
elevated renal functions, left carpal tunnel and cubital 
tunnel syndrome, and symptoms of peripheral neuropathy.  The 
examiner found that hypertension, elevated renal functions, 
and left carpal tunnel and cubital tunnel syndrome were not 
related to diabetes, but that symptoms of peripheral 
neuropathy were.

The Veteran underwent a VA audiological examination in July 
2007.  The Veteran complained of tinnitus beginning during 
military service that was very bothersome and kept him awake 
at night.  A hearing test disclosed bilateral normal to 
moderate sensorineural hearing loss as well as bilateral 
tinnitus.  The examiner opined that the bilateral tinnitus 
was as least as likely as not caused by or was a result of 
military noise exposure.  Neither the Veteran nor the 
examiner commented on whether the Veteran's hearing disorders 
affected his ability to work.  

The Veteran underwent a VA mental examination for PTSD in 
July 2007.  It was noted that he had been unemployed since 
December 2006 and was now on Social Security but had waived 
disability benefits.  He had worked at Mead Paper for 37 
years and then went to work for Smith Brothers.  It also was 
noted that the Veteran complained of road rage, that his 
social adjustment was characterized as poor, and that his 
mother had committed suicide due to depression.  Diagnosis 
was chronic PTSD and a GAF score of 45 was assigned.  The 
examiner found moderate occupational and social impairment.

In a psychiatry administrative noted dated in August 2007 by 
Dr. M.K., it was noted that the Veteran suffered from 
significant PTSD symptoms, that he did not socialize, and 
that he had very limited contact with his immediate family.  
Dr. M.K. noted that, as a result of his PTSD symptoms, the 
Veteran's social functioning was severely impaired and his 
prognosis for improvement was poor.  He was currently 
stabilized on a medication regime.  Given the waxing and 
waning course of PTSD and the typical downward trend of 
symptoms, her professional opinion was that the Veteran was 
totally and permanently disabled as a result of his PTSD.

In a September 2007 signed statement, the Veteran reported 
that he left his last job because he had problems dealing 
with people.  Because of his diabetes, he also had problems 
standing for long periods and moving around.

A November 2007 VA medical record noted that the Veteran was 
reportedly aware of his tinnitus 100 percent of the time, and 
was annoyed by the experience about 40 percent of his waking 
hours.  He estimated that tinnitus, on average, was as loud 
as a 6 on a 10-point scale.  (He complained nearly two years 
later, in September 2009, that his tinnitus was worse.)

The Veteran underwent a VA mental examination in October 
2008.  He indicated that he was afraid his third wife was 
going to divorce him because he was so irritable and hateful.  
He reported that his psychiatrist told him to quit work and 
he admitted that he could not have worked much longer without 
hurting somebody.  He said that he quit work in January 2007 
due to his PTSD symptoms, such as irritability, mood swings, 
conflicts with others, paranoid thinking and increased 
anxiety.  When he was working he said that he had to call in 
sick more and more frequently due to his PTSD symptoms.  He 
also said his medication regimen was only minimally 
beneficial and that he could not participate in PTSD group 
therapy because of his anxiety about being around other 
people.  The examiner found severe impairment from a social 
functioning viewpoint and a moderate impairment from the 
occupational functioning viewpoint and assigned a GAF score 
of 45.  Prognosis was guarded.

In a September 2009 psychiatry administrative note written by 
Dr. M.K, it was noted that the Veteran had significant PTSD 
symptoms and a worsening of his depression, anxiety, 
emotional numbing, estrangement, isolative behavior, and 
irritability.  She noted that his social functioning was 
severely impaired as a result of his PTSD and that he had 
difficulties with concentration.  His prognosis was poor, 
though he was stabilized on a medication regime.  Dr. M.K.'s 
professional opinion again was that the Veteran was totally 
and permanently disabled as a result of his PTSD.

During his February 2010 Board hearing, the Veteran testified 
that he worked for 37 years at Mead Paper, but retired in 
1999 because he had problems getting along with people.  He 
said that he was a supervisor in the maintenance department 
and had difficulties with people in upper management and with 
those who worked for him.  There were also some people hurt 
real bad in an accident.  All these considerations lead him 
to decide to quit.  From 1999 to 2004 he did work in a small 
shop for a little while, but then quit to work on motorcycles 
at home.  But that did not work out too good, he said, so he 
worked in sales at a motorcycle dealership and had a hard 
time.  The Veteran testified that Dr. M.K. at VA told him it 
would be best to quit work for his own sake and for the 
benefit of those he worked with.  His spouse testified that 
the Veteran used to come home from work agitated and 
sometimes he had to come home from work early.  She said that 
he had altercations with co-workers and with customers.  She 
said that she was scared most by the progressiveness of his 
condition and how his mental health diminished so quickly in 
only the past three or four years.  (See transcript at pp. 4-
6).

In light of the evidence, the Board finds that the Veteran is 
not capable of securing and following a substantially gainful 
occupation as a result of his service-connected PTSD.  There 
is little or no evidence that the Veteran's service-connected 
diabetes and tinnitus affect his ability to obtain and 
maintain employment or render him unemployable.  However, the 
evidence of record shows that the Veteran's PTSD, coupled 
with consideration of his educational background and work 
experience, preclude him for securing and following 
substantially gainful employment.  Several psychiatric notes 
from Dr. M.K., the VA physician who treated the Veteran for 
his PTSD and managed his medications, highlight a persuasive 
rationale that the Veteran should abstain from working for 
his welfare and the benefit of others.  The Veteran 
consistently reported in his Board testimony and to other VA 
examiners that he retired on the advice of his VA 
psychiatrist.  Though VA examiners never found more than 
moderate impairment in the Veteran's occupational functioning 
due to his PTSD symptoms, the Board, resolving all reasonable 
doubt in the Veteran's favor, finds that it is at least as 
likely as not that the Veteran's service-connected 
disabilities, specifically his PTSD, preclude the Veteran 
from obtaining and maintaining substantially gainful 
employment.

The Board finds that the Veteran is essentially precluded 
from securing substantially gainful employment in even 
sedentary positions due to his service-connected PTSD, 
educational background, and employment history.  No 
occupational limitation was specifically noted in the 
evidence of record; however, no VA examiner was requested to 
address this specific issue.  Having a VA examiner do so now 
is unnecessary.  Dr. M.K. of VA has opined that the Veteran 
should not work, both for his own welfare and for the benefit 
of co-workers.  Maintaining a sedentary position would be 
impossible.  In any case, the Veteran has little experience 
or qualifications for sedentary, clerical employment.  He has 
a high school eduction and vocational and technical training 
in mechanical work and welding.  His previous work experience 
consists of manual labor positions and in sales.  Given this 
education level and lack of relevant job experience, it is 
highly unlikely that the Veteran would be able to obtain a 
sedentary position.

In sum, the preponderance of the evidence indicates that the 
Veteran's service-connected disabilities, educational 
background, and employment history preclude him from securing 
and following a substantially gainful occupation.  
Accordingly, entitlement to a TDIU is granted.




(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing monetary awards. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


